* By the Court.

The objection of the plaintiffs is, [ * 55 ] that they can derive no benefit from the expenditure of parochial taxes, and that they ought not therefore to be compelled to contribute to them. It was justly said in the argument, that the same objection lies for non-residents, and would as well apply in both cases to the taxes raised by towns for the support of schools, as to those raised for the support of public religious instruction. But the truth is, that the interests of corporations are promoted by both, equally with those of individuals. Property is made more secure, both by the education of children, and the religious and moral instruction' of adults. In this additional security, every owner of an estate receives a compensation for the moneys paid by him towards the support of those institutions. The estate of the *44plaintiffs, lying in the East Parish of Amesbury, was therefore liable, in equity and good conscience, as well as by law, to be assessed for its due proportion of the regular expenses of the parish.

Plaintiffs nonsuit.